Case 3:18-cv-00822-BJD-PDB Document 33 Filed 03/03/20 Page 1 of 2 PageID 200



                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                 JACKSONVILLE DIVISION

 KENNETH HERETICK, a Florida resident,                  Case No. 3:18-cv-00822-BJD-PDB

                 Plaintiff,

        v.

 EXACTIS, LLC, a Florida limited liability
 company,

                 Defendant.

        STIPULATION FOR VOLUNTARY DISMISSAL WITHOUT PREJUDICE

        Pursuant to Rule 41(a)(1)(A)(ii), Plaintiff Kenneth Heretick (“Plaintiff”) and Defendant

Exactis, LLC (hereinafter the “Parties”) have agreed to a stipulation for voluntary dismissal of the

above case, without prejudice, each side bearing its own fees and costs. The reasons for this

stipulation are set forth below.

        1.      The Parties have been conferring about a potential resolution of this matter on an

individual, non-class basis, and are in the process of negotiating settlement terms.

        2.      Rather than expend additional resources litigating the matter, the Parties have

agreed to Plaintiff’s voluntary dismissal of the case, without prejudice, allowing the Parties to

negotiate and finalize a settlement agreement and mutual release.

        3.      The Parties also agree that, should they be unable to agree upon the terms of a

settlement and mutual release, Plaintiff shall have until June 1, 2020, in which to move to reinstate

the case via motion. If no motion to reinstate is filed by that date, then the dismissal will

automatically convert to a dismissal with prejudice, without any further action by the Court.

        4.      Should the Court have any questions, the Parties would be happy to address them

via status report, if necessary.
Case 3:18-cv-00822-BJD-PDB Document 33 Filed 03/03/20 Page 2 of 2 PageID 201



SO STIPULATED.

Date: March 3, 2020                Respectfully submitted by:

                                   /s/ Stuart A. Davidson
                                   Stuart A. Davidson
                                   Florida Bar No. 84824
                                   ROBBINS GELLER RUDMAN & DOWD LLP
                                   120 East Palmetto Park Road
                                   Suite 500
                                   Boca Raton, Florida 33432
                                   Tel. 561.750.3000
                                   sdavidson@rgrdlaw.com

                                   John A. Yanchunis
                                   Florida Bar No. 324681
                                   MORGAN & MORGAN
                                   COMPLEX LITIGATION GROUP
                                   201 N. Franklin Street, 7th Floor
                                   Tampa, Florida 33602
                                   Tel. 813.223.5505
                                   jyanchunis@forthepeople.com

                                   Adam J. Levitt
                                   Amy E. Keller
                                   DICELLO LEVITT GUTZLER LLC
                                   Ten North Dearborn Street
                                   Eleventh Floor
                                   Chicago, Illinois 60602
                                   Tel. 312.214.7900
                                   alevitt@dicellolevitt.com
                                   akeller@dicellolevitt.com

                                   Attorneys for Plaintiff

                                   -and-

                                   /s/ Meagan L. Logan (w/ permission)
                                   Meagan L. Logan
                                   DOUGLAS & CARTER
                                   177 NW Madison Street
                                   Lake City, Florida 32055
                                   Tel. 386.752.5511
                                   meagan@douglasandcarter.com

                                   Attorney for Defendant
